Exhibit 10.6

 

AMENDED AND RESTATED GUARANTY AGREEMENT

 

(LEASE NO. 3)

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Agreement”) is made and
given as of June 30, 2008 by FIVE STAR QUALITY CARE, INC., a Maryland
corporation (the “Guarantor”), for the benefit of SNH SOMERFORD PROPERTIES
TRUST, SPTIHS PROPERTIES TRUST, and SPTMNR PROPERTIES TRUST, each a Maryland
real estate investment trust (together with their successors and assigns,
collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, the Landlord and Five Star Quality Care Trust, a Maryland business
trust (“Tenant”) are parties to that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as the same has been amended to date
(as so amended, the “Original Lease”); and

 

WHEREAS, in connection with the Original Lease, the Guarantor executed that
certain Guaranty Agreement dated as of October 25, 2002, as confirmed from time
to time (as so confirmed, the “Original Guaranty”) for the benefit of the
Landlord, pursuant to which the Guarantor guaranteed all of the payment and
performance obligations of Tenant under the Original Lease; and

 

WHEREAS, as of the date hereof Landlord and Tenant are amending, restating and
bifurcating the Original Lease into two separate leases, one of which shall be
named the Amended and Restated Master Lease Agreement(Lease No. 3), (the
“Amended Lease No. 3”); and

 

WHEREAS, the Landlord and Guarantor wish to amend and restate the Original
Guaranty to guaranty all of the payment and performance obligations of Tenant
under the Amended Lease No. 3; and

 

WHEREAS, the transactions contemplated by the Amended Lease No. 3 are of direct
material benefit to the Guarantor;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and

 

--------------------------------------------------------------------------------


 

legal sufficiency of which are hereby acknowledged, the Guarantor hereby agrees
as follows:

 

1.                                       Certain Terms.  Capitalized terms used
and not otherwise defined in this Agreement shall have the meanings ascribed to
such terms in the Amended Lease No. 3.  The Amended Lease No. 3 and the
Incidental Documents are herein collectively referred to as the “Transaction
Documents.”

 

2.                                       Guaranteed Obligations.  For purposes
of this Agreement the term “Guaranteed Obligations” shall mean the payment and
performance of each and every obligation of Tenant to the Landlord under the
Transaction Documents or relating thereto, whether now existing or hereafter
arising, and including, without limitation, the payment of the full amount of
the Rent payable under the Amended Lease No. 3.

 

3.                                       Representations and Covenants.  The
Guarantor represents, warrants, covenants, and agrees that:

 

3.1  Incorporation of Representations and Warranties.  The representations and
warranties of Tenant and its Affiliated Persons set forth in the Transaction
Documents are true and correct on and as of the date hereof in all material
respects.

 

3.2  Performance of Covenants and Agreements.  The Guarantor hereby agrees to
take all lawful action in its power to cause Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Transaction
Documents.

 

3.3  Validity of Agreement.  The Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of the
Guarantor and such execution, delivery and performance by the Guarantor will not
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, note, other evidence of

 

2

--------------------------------------------------------------------------------


 

indebtedness, agreement or other instrument to which it may be a party or by
which it or any of its property or assets may be bound, or violate any provision
of law, or any applicable order, writ, injunction, judgment or decree of any
court or any order or other public regulation of any governmental commission,
bureau or administrative agency.

 

3.4  Payment of Expenses.  The Guarantor agrees, as principal obligor and not as
guarantor only, to pay to the Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by the Landlord in connection with
the enforcement of this Agreement, together with interest on amounts recoverable
under this Agreement from the time such amounts become due until payment at the
Overdue Rate.  The Guarantor’s covenants and agreements set forth in this
Section 3.4 shall survive the termination of this Agreement.

 

3.5  Notices.  The Guarantor shall promptly give notice to the Landlord of any
event known to it which might reasonably result in a material adverse change in
its financial condition.

 

3.6  Reports.  The Guarantor shall promptly provide to the Landlord each of the
financial reports, certificates and other documents required of it under the
Transaction Documents.

 

3.7  Books and Records.  The Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business.  The Guarantor shall permit access by
the Landlord and its agents to the books and records maintained by the Guarantor
during normal business hours and upon reasonable notice.  Any proprietary
information obtained by the Landlord with respect to the Guarantor pursuant to
the provisions of this Agreement shall be treated as confidential, except that
such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to any court order or in any litigation
between the parties and except further that the Landlord may disclose such
information to its prospective lenders, provided

 

3

--------------------------------------------------------------------------------


 

that the Landlord shall direct such lenders to maintain such information as
confidential.

 

3.8  Taxes, Etc.  The Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon the Guarantor or the income of the Guarantor or upon any of the
property, real, personal or mixed, of the Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
the Guarantor; provided, however, that the Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if the Guarantor shall have set aside on its books such reserves
of the Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

 

3.9  Legal Existence of Guarantor. The Guarantor shall do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence.

 

3.10  Compliance.  The Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

 

3.11  Insurance.  The Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by the Guarantor.

 

3.12  No Change in Control.  The Guarantor shall not permit the occurrence of
any direct or indirect Change in Control of Tenant or the Guarantor.

 

4

--------------------------------------------------------------------------------


 

4.                                       Guarantee.  The Guarantor hereby
unconditionally guarantees that the Guaranteed Obligations which are monetary
obligations shall be paid in full when due and payable, whether upon demand, at
the stated or accelerated maturity thereof pursuant to any Transaction Document,
or otherwise, and that the Guaranteed Obligations which are performance
obligations shall be fully performed at the times and in the manner such
performance is required by the Transaction Documents.  With respect to the
Guaranteed Obligations which are monetary obligations, this guarantee is a
guarantee of payment and not of collectibility and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Guarantor shall, in the case of monetary obligations, within five
(5) Business Days after receipt of notice from the Landlord, pay or cause to be
paid to the Landlord the amount thereof as is then due and payable and unpaid
(including interest and other charges, if any, due thereon through the date of
payment in accordance with the applicable provisions of the Transaction
Documents) or, in the case of non-monetary obligations, perform or cause to be
performed such obligations in accordance with the Transaction Documents.

 

5.                                       Set-Off.  The Guarantor hereby
authorizes the Landlord, at any time and without notice to set off the whole or
any portion or portions of any or all sums credited by or due from the Landlord
to it against amounts payable under this Agreement.  The Landlord shall promptly
notify the Guarantor of any such set-off made by the Landlord and the
application made by the Landlord of the proceeds thereof.

 

6.                                       Unenforceability of Guaranteed
Obligations, Etc.  If Tenant is for any reason under no legal obligation to
discharge any of the Guaranteed Obligations (other than because the same have
been previously discharged in accordance with the terms of the Transaction
Documents), or if any other moneys included in the Guaranteed Obligations have
become unrecoverable from Tenant by operation of law or for any other reason,
including, without limitation, the invalidity or irregularity in whole or in
part of any Guaranteed Obligation or of any Transaction Document or any
limitation on the liability of Tenant thereunder not contemplated by the
Transaction Documents or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever, the guarantees contained in this Agreement shall nevertheless remain
in full force and effect and shall be binding upon the Guarantor

 

5

--------------------------------------------------------------------------------


 

to the same extent as if the Guarantor at all times had been the principal
debtor on all such Guaranteed Obligations.

 

7.                                       Additional Guarantees.  This Agreement
shall be in addition to any other guarantee or other security for the Guaranteed
Obligations and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guarantee or security or by any waiver, amendment,
release or modification thereof.

 

8.                                       Consents and Waivers, Etc.  The
Guarantor hereby acknowledges receipt of correct and complete copies of each of
the Transaction Documents, and consents to all of the terms and provisions
thereof, as the same may be from time to time hereafter amended or changed in
accordance with the terms and conditions thereof, and, except as otherwise
provided herein, to the maximum extent permitted by applicable law, waives
(a) presentment, demand for payment, and protest of nonpayment, of any principal
of or interest on any of the Guaranteed Obligations, (b) notice of acceptance of
this Agreement and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the Transaction Documents,
(d) notice of the terms, time and place of any private or public sale of any
collateral held as security for the Guaranteed Obligations, (e) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Transaction
Documents, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent the
Guarantor lawfully may do so, any and all demands and notices of every kind and
description with respect to the foregoing or which may be required to be given
by any statute or rule of law and any defense of any kind which it may now or
hereafter have with respect to this Agreement, or any of the Transaction
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Transaction Documents).

 

9.                                       No Impairment, Etc.  The obligations,
covenants, agreements and duties of the Guarantor under this Agreement shall not
be affected or impaired by any assignment or transfer in whole or in part of any
of the Guaranteed Obligations without notice to the Guarantor, or any waiver by
the Landlord or any holder of any of the Guaranteed Obligations or by the
holders of

 

6

--------------------------------------------------------------------------------


 

all of the Guaranteed Obligations of the performance or observance by Tenant or
any other guarantor of any of the agreements, covenants, terms or conditions
contained in the Guaranteed Obligations or the Transaction Documents or any
indulgence in or the extension of the time for payment by Tenant or any other
guarantor of any amounts payable under or in connection with the Guaranteed
Obligations or the Transaction Documents or any other instrument or agreement
relating to the Guaranteed Obligations or of the time for performance by Tenant
or any other guarantor of any other obligations under or arising out of any of
the foregoing or the extension or renewal thereof (except that with respect to
any extension of time for payment or performance of any of the Guaranteed
Obligations granted by the Landlord or any other holder of such Guaranteed
Obligations to Tenant, the Guarantor’s obligations to pay or perform such
Guaranteed Obligation shall be subject to the same extension of time for
performance), or the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of Tenant or any other guarantor set forth
in any of the foregoing, or the voluntary or involuntary sale or other
disposition of all or substantially all the assets of Tenant or any other
guarantor or insolvency, bankruptcy, or other similar proceedings affecting
Tenant or any other guarantor or any assets of Tenant or any such other
guarantor, or the release or discharge of Tenant or any such other guarantor
from the performance or observance of any agreement, covenant, term or condition
contained in any of the foregoing without the consent of the holders of the
Guaranteed Obligations by operation of law, or any other cause, whether similar
or dissimilar to the foregoing.

 

10.                                 Reimbursement, Subrogation, Etc.  The
Guarantor hereby covenants and agrees that it will not enforce or otherwise
exercise any rights of reimbursement, subrogation, contribution or other similar
rights against Tenant (or any other person against whom the Landlord may
proceed) with respect to the Guaranteed Obligations prior to the payment in full
of all amounts owing with respect to the Amended Lease No. 3, and until all
indebtedness of Tenant to the Landlord shall have been paid in full, the
Guarantor shall not have any right of subrogation, and the Guarantor waives any
defense it may have based upon any election of remedies by the Landlord which
destroys its subrogation rights or its rights to proceed against Tenant for
reimbursement, including, without limitation, any loss of rights the Guarantor
may suffer by reason of any rights, powers or remedies of Tenant in connection
with any anti-deficiency laws or any other laws limiting, qualifying or
discharging the indebtedness to the Landlord.  Until all obligations of Tenant

 

7

--------------------------------------------------------------------------------


 

pursuant to the Transaction Documents shall have been paid and satisfied in
full, the Guarantor further waives any right to enforce any remedy which the
Landlord now has or may in the future have against Tenant, any other guarantor
or any other person and any benefit of, or any right to participate in, any
security whatsoever now or in the future held by the Landlord.

 

11.                                 Defeasance.  This Agreement shall terminate
at such time as the Guaranteed Obligations have been paid and performed in full
and all other obligations of the Guarantor to the Landlord under this Agreement
have been satisfied in full; provided, however, if at any time, all or any part
of any payment applied on account of the Guaranteed Obligations is or must be
rescinded or returned for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of Tenant), this Agreement, to the
extent such payment is or must be rescinded or returned, shall be deemed to have
continued in existence notwithstanding any such termination.

 

12.                                 Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with written
acknowledgment of receipt, or by mail or Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, postpaid and
registered or certified with return receipt requested (if by mail), or with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

8

--------------------------------------------------------------------------------


 

(c)                                  All such notices shall be addressed,

 

if to the Landlord to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to the Guarantor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

13.                                 Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, including without
limitation the holders, from time to time, of the Guaranteed Obligations; and
all representations, warranties, covenants and agreements by or on behalf of the
Guarantor which are contained in this Agreement shall inure to the benefit of
the Landlord’s successors and assigns, including without limitation said
holders, whether so expressed or not.

 

14.                                 Applicable Law.  Except as to matters
regarding the internal affairs of the Landlord and issues of or limitations on
any personal liability of the shareholders and trustees of the Landlord for
obligations of the Landlord, as to which the laws of the State of Maryland shall
govern, this Agreement, the Transaction Documents and any other instruments
executed and delivered to evidence, complete or perfect the transactions
contemplated hereby and thereby shall be interpreted, construed, applied and
enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between

 

9

--------------------------------------------------------------------------------


 

residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (a) where any such instrument is executed or
delivered; or (b) where any payment or other performance required by any such
instrument is made or required to be made; or (c) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (d) where any action or other proceeding is instituted or pending;
or (e) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (f) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (g) any combination of the
foregoing.

 

15.                                 Arbitration.  The Landlord or the Guarantor
may elect to submit to arbitration any dispute hereunder that has an amount in
controversy in excess of $250,000.  Any such arbitration shall be conducted in
Boston, Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord and the Guarantor shall each appoint and pay all fees of a fit and
impartial person as arbitrator with at least ten (10) years’ recent professional
experience in the general subject matter of the dispute.  Notice of such
appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Landlord or the
Guarantor shall fail to appoint an arbitrator as aforesaid for a period of
twenty (20) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses

 

10

--------------------------------------------------------------------------------


 

incident to the proceedings shall be borne equally between the Landlord and the
Guarantor, unless the arbitrators decide otherwise.  The fees of respective
counsel engaged by the parties, and the fees of expert witnesses and other
witnesses called for the parties, shall be paid by the respective party engaging
such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the applicable Landlord
and one to the Guarantor.  A judgment of a court of competent jurisdiction may
be entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

The Landlord and the Guarantor acknowledge and agree that, to the extent any
such dispute shall involve any Manager and be subject to arbitration pursuant to
such Manager’s Management Agreement, the Landlord and the Guarantor shall
cooperate to consolidate any such arbitration hereunder and under such
Management Agreement into a single proceeding.

 

16.                                 Modification of Agreement.  No modification
or waiver of any provision of this Agreement, nor any consent to any departure
by the Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Landlord, and such modification, waiver or
consent shall be effective only in the specific instances and for the purpose
for which given.  No notice to or demand on the Guarantor in any case shall
entitle the Guarantor to any other or further notice or demand in the same,
similar or other circumstances.  This Agreement may not be amended except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of such amendment is sought.

 

17.                                 Waiver of Rights by the Landlord.  Neither
any failure nor any delay on the Landlord’s part in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege.

 

18.                                 Severability.  In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, but this

 

11

--------------------------------------------------------------------------------


 

Agreement shall be reformed and construed and enforced to the maximum extent
permitted by applicable law.

 

19.                                 Entire Contract.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede and take the place of any other instruments
purporting to be an agreement of the parties hereto relating to the subject
matter hereof.

 

20.                                 Headings; Counterparts.  Headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and in pleading or proving any provision of
this Agreement, it shall not be necessary to produce more than one of such
counterparts.

 

21.                                 Remedies Cumulative.  No remedy herein
conferred upon the Landlord is intended to be exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

 

22.                                 NON-LIABILITY OF TRUSTEES. THE DECLARATIONS
OF TRUST ESTABLISHING CERTAIN ENTITIES COMPRISING THE LANDLORD, COPIES OF WHICH,
TOGETHER WITH ALL AMENDMENTS THERETO (THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE
THAT THE NAMES “ SNH SOMERFORD PROPERTIES TRUST”, “SPTIHS PROPERTIES TRUST” and
“SPTMNR PROPERTIES TRUST” REFER TO THE TRUSTEES UNDER THE DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

23.                                 Original Guaranty.  The Guarantor and the
Landlord acknowledge and agree that this Agreement amends and restates the
Original Guaranty in its entirety with respect to the Guaranteed Obligations and
that this Agreement shall govern the rights and obligations of the Guarantor
with respect to the Guaranteed Obligations from and after the date of this
Agreement.  Notwithstanding the foregoing, the Original Guaranty shall continue
to govern the rights and obligations of the

 

12

--------------------------------------------------------------------------------


 

Guarantor with respect to the Guaranteed Obligations (as defined in the Original
Guaranty) prior to the date of this Agreement and nothing contained in this
Agreement shall operate to release the Guarantor from any such rights or
obligations.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

FIVE STAR QUALITY CARE, INC.,

 

 

 

 

 

By:

     /s/  Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

THE LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF
SECTION 23 OF THIS AGREEMENT.

 

SNH SOMERFORD PROPERTIES
TRUST, SPTIHS PROPERTIES
TRUST, and SPTMNR PROPERTIES
TRUST

 

 

By:

     /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief

 

Financial Officer

 

--------------------------------------------------------------------------------